Citation Nr: 1515948	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  12-05 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for pseudofolliculitis barbae (skin condition).  


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1993 to October 1997.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, granted service connection for the Veteran's skin condition, with a non-compensable rating, effective from the inception of the claim.  Jurisdiction over the case was subsequently transferred to the RO in Atlanta, Georgia.

In May 2014, the Board remanded the Veteran's claim for further development, to include a VA Compensation and Pension (C&P) examination. The additional developments were accomplished by the RO, and a supplemental statement of the case (SSOC) was issued in January 2015, again denying the Veteran's claim for an initial compensable rating for his skin condition. The appeal is properly before the Board for appellate review. 

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should review this electronic record.


FINDINGS OF FACT

During the entire claims period, the Veteran's pseudofolliculitis barbae affected no more than five percent of the total body surface or five percent of exposed areas and did not require systemic therapy or immunosuppressive drugs; it was not shown to result in disfigurement or scarring. However, the Veteran did suffer chronic pain and irritation in the affected areas. 


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, but not higher, for pseudofolliculitis barbae have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Code 7899-7828 (DC) (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

The RO provided VCAA notice with respect to the Veteran's claims. As here, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, private medical records, and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.  

Increased Ratings - In General 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4 (2014). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014). In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).

Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. See 38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending. See Powell v. West, 13 Vet. App. 31, 34 (1999).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2014).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present. See 38 C.F.R. § 4.2. It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities. 38 C.F.R. § 4.14. It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Increased Rating - Skin Condition

The Veteran contends that his diagnosed pseudofolliculitis barbae (skin condition) is more severe than that represented by his current non-compensable rating. Specifically, the Veteran contends that his skin is often irritated and causes ingrown hairs on his face and under his beard, and becomes painful. A close review of the Veteran's claims file reveals that the Veteran's condition covers less than 5 percent of the Veteran's exposed and/or total body area, with no evidence of deep inflamed nodules, disfigurement, or systemic therapy. However, the Board finds that the Veteran's service-connected skin condition does warrant a compensable rating of 10 percent, based on chronic pain and irritation, under the applicable diagnostic code, and the claim for an increase initial rating must be granted. 

Where VA's Rating Schedule does not list a specific disability, the disability is rated under criteria where the functions affected, anatomical localization, and symptomatology are analogous. 38 C.F.R. § 4.20. The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993). One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.

In the present case, there is no Diagnostic Code specific to pseudofolliculitis barbae. For this reason, the RO evaluated the Veteran's service-connected disability by analogy under Diagnostic Codes 7899-7828. When a particular disability is not listed among the diagnostic codes, a code ending in "99" is used; the first two numbers are selected from the portion of the schedule most approximating a Veteran's symptoms. 38 C.F.R. § 4.27. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned. 38 C.F.R. § 4.27. In this case, Diagnostic Code 7899 refers to unlisted dermatological disorders, while the more specific Diagnostic Code 7828 refers to acne.

Under Diagnostic Code 7828, deep acne (deep inflames nodules and pus-filled cysts) affecting 40 percent or more of the face and neck will be rated as 30 percent disabling. Deep acne (deep inflames nodules and pus-filled cysts) affecting less than 40 percent of the face and neck; or, deep acne other than on the face and neck will be rated as 10 percent disabling. Superficial acne (comedones, papules, pustules, superficial cysts) of any extent will be rated as 0 percent disabling. Acne may also be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability. 38 C.F.R. § 4.118, DC 7828.

The Board finds that after a thorough review of the evidence of record, the Veteran's claimed skin condition does warrant a compensable rating of 10 percent based on Diagnostic Code 7828. The records reveal that none of the Veteran's multiple VA and private examinations, have revealed a skin condition that is manifested by deep inflamed nodules and pus-filled cysts, as required by the criteria for a 10 percent disability rating under the Diagnostic Code in which the Veteran's current skin condition is rated under. However, the Board notes that the Veteran's condition is rated using a Diagnostic Code that is analogous in nature with the symptoms that approximate those suffered by the Veteran. As such, the Board finds that while the Veteran does not actually suffer from deep acne, he does suffer from chronic pain and irritation, which falls within the contemplation for a 10 percent rating under Diagnostic Code 7828, for deep acne.  

The Veteran was afforded several VA Compensation and Pension (C&P) examinations during the pendency of this claim in August 2009, December 2013, and August 2014. On examination, all three VA examination reports noted a diagnosis of pseudofolliculitis barbae, with no evidence of any deep acne, deep inflamed nodules or pus-filled cysts. The Board will discuss these examinations in turn. 

In August 2009, the Veteran was afforded his first C&P examination for his claimed skin condition. The examiner noted the Veteran's report of a history of outbreaks on his chin and neck, especially when he shaves. On examination, the examiner noted multiple papule on the chin and neck, with no pus, or skin discoloration. The examiner diagnosed the Veteran with pseudofolliculitis barbae. While the Veteran expressed that he experienced irritation and pain with what he called ingrown hairs, the examiner provided no additional diagnoses or notes regarding additional symptoms or manifestations of the skin condition. 

The Veteran was afforded another C&P examination in December 2013. During that examination, the Veteran again reported that he experienced pain and irritation in the area under his beard and on his neck. On examination, the examiner noted no disfigurement of the head, face or neck, no benign/malignant condition, no systemic manifestations and no treatment for systemic symptoms. The diagnosed the Veteran with pseudofolliculitis barbae, however, distinctly noted that the condition was in remission. The examiner's opinion noted that the Veteran actually suffered no skin condition at the time of the examination. 

The Veteran's third and final VA examiner in August 2014 rendered a markedly similar diagnosis and conclusion as the two previous examinations. Again, the Veteran reported irritation and discomfort, with some burning sensation in his neck and beard area, citing ingrown hairs. On examination, the examiner found no disfigurement, no malignancy, and no systematic manifestations. The examiner noted no current treatments for the Veteran's skin condition, and no functional loss. The report did note, however, a few papular lesions on the Veteran's neck. The Veteran's was nonetheless diagnosed with pseudofolliculitis barbae. The examiner opined that the skin condition affected less than 5 percent of total body mass and less than 5 percent of exposed skin.  

In addition to the VA examinations, the Veteran has submitted an examination conducted by his private treating physician, Dr. S.S. The examination, conducted in July 2013, noted that the Veteran complained of ingrown hairs and irritation, with small, hyper-pigmented, follicular scars on the cheeks and under his beard. The private examiner diagnosed the Veteran with the same skin condition as the VA examination, pseudofolliculitis barbae, and prescribed a topical treatment. The examiner noted no problems with deep acne (deep inflames nodules and pus-filled cysts) on the Veteran's face, neck, or any other part of the Veteran's body, nor did the examiner note any disfigurement of the Veteran's head, face or neck.

As noted above, a compensable rating under Diagnostic Code 7828 required a finding of deep acne (deep inflamed nodules and pus-filled cysts). See 38 C.F.R. § 4.118, DC 7828. Here, at no point during the claims period has any examiner, to include the Veteran's private treating physician, diagnose the Veteran's with such a condition. However, the Veteran has consistently reported chronic irritation and pain, as due to his skin condition. The Board again notes that while the Veteran does not have manifestations of deep acne, his symptoms of pain and irritation is analogous to the type of pain and irritation contemplated by such a condition. Therefore, based on the forgoing, the Board finds that the Veteran is competent and credible to report such symptoms, as such the Veteran's skin condition, to include constant irritation and pain, warrants an initial rating of 10 percent disabling. 

The Veteran's skin condition, however, does not warrant the next higher rating under Diagnostic Code 7828. There is ample evidence of record that the Veteran's condition is limited to less than 5 percent of both his total body surface and his exposed skin. The Veteran himself has not alleged that his skin condition exceeds his face and neck. Therefore, his condition does not warrant the next applicable higher rating above 10 percent, under this Code. See 38 C.F.R. § 4.118, DC 7828.

The Board notes that the Veteran's pseudofolliculitis barbae could also be evaluated under Diagnostic Code 7806 (for dermatitis or eczema). Specifically, the findings in the treatment records and the VA examinations highly suggest that the Veteran has chronic papular problems throughout the bearded and neck areas could be rated under the diagnostic code governing rating for dermatitis or eczema, Diagnostic Code 7806. The record also shows the Veteran also complained of chronic irritation and pain of the skin from the long-term skin problems. As such, the Board finds that it is also appropriate to evaluate the rating of the Veteran's skin condition under Diagnostic Code 7806 that pertains to evaluation of dermatitis or eczema. See Butts, 5 Vet. App. at 538.

Under Diagnostic Code 7806, a noncompensable evaluation is assignable when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and; no more than topical therapy has been required during the past 12-month period. A 10 percent evaluation is assignable when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period. A 30 percent evaluation is assignable when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period. A 60 percent evaluation is assignable when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period. 38 C.F.R. § 4.118, Diagnostic Code 7806.

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3.

In this case, the report of the November 2013 VA examination indicates that the Veteran had occasional small papules on his face, but no nodules, pustules, or abscesses. The examiner indicated that less than 5 percent of the entire body and less than 5 percent of the exposed areas were affected. Additionally, there is no evidence of any ongoing treatment of immunosuppressive drugs or corticosteroids for systemic problems caused by the Veteran's pseudofolliculitis barbae during the appeal period. In fact, the examiner indicated that the Veteran did not have any systemic manifestation. Although the Veteran was prescribed some topical treatment from his private treating physician in July 2009, to include Cleocin T gel, this medication is not evidence of a systemic treatment and is not considered a corticosteroid or other immunosuppressive drug as is required by the regulation to warrant a higher evaluation. There is no evidence to the contrary. Hence, the preponderance of the evidence is against a compensable rating for pseudofolliculitis barbae, based on Diagnostic Code 7806. 

Likewise, the Veteran's skin condition does not warrant a compensable rating based on disfigurement of the head, face or neck (Diagnostic Code 7800), or scars (Diagnostic Codes 7801-7805). With respect to disfigurement under Code 7800, a higher (compensable) rating is not warranted because there is no evidence of record showing any disfigurement of the Veteran's face, head or neck; nor does the Veteran allege characteristics of any disfigurement. 38 C.F.R. § 4.118, DC 7800.

Similarly, regarding scars (Diagnostic Code 7805) the VA examiners noted no appearance of any scares to the affected area. While the Board notes that the 2009 private examiner did note some small follicular scars, none of the subsequent three VA examinations revealed such diagnosis for scars. In this regard, the Board finds that the three subsequent VA examinations to be the most probative findings in determining the Veteran's claim. The subsequent examiners provided diagnoses and analysis to all of the Veteran's current condition/symptoms, as well as providing adequate reasoning for those symptoms as they relate to his service-connected condition. All three examination reports noted the examiners had reviewed the Veteran's claims file, to include the Veteran's past diagnoses and medical treatments, as well as examining the Veteran. Each VA examination nonetheless returned a report with no evidence of scars. 

In evaluating the probative value of competent medical evidence/examinations, it is within the province of the adjudicators, here the Board, to attach weight and credibility to different opinions. See Black v. Brown, 10 Vet. App. 297, 284 (1997). It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases. See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Accordingly, the criteria for a compensable rating for the Veteran's service-connected pseudofolliculitis barbae are met and approximated, and a 10 percent initial rating is warranted under Diagnostic Code 7828. Accordingly, the claim for an initial rating of 10 percent, but not higher, is granted.

Furthermore, the Board finds that the evidentiary record presents no reason to refer the case to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b). There is no evidence of symptoms or impairment not encompassed by the schedular criteria, so as to render those criteria inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).




ORDER

Entitlement to an initial rating of 10 percent, but not higher, for a skin condition is granted. 




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


